Citation Nr: 1549012	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-36 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right ankle degenerative arthritis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H. 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Board hearing held at the RO in November 2014.  A transcript of the hearing is of record.  

This matter was previously before the Board in January 2015 and remanded for further evidentiary development.  The matter is again before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains a copy of the hearing transcript and additional VA treatment records that have not been reviewed by the RO.  As this decision remands the case for further development, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the statement of the case.  See 38 C.F.R. § 20.1304. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary in order to provide the Veteran with a VA examination to determine the nature and severity of the right ankle disability.  The Veteran was last provided a VA examination in April 2015; however, the examination report contains internal inconsistencies, and therefore, a new examination should be obtained.  In this regard, the examiner reported that the Veteran had recurrent swelling with prolonged standing and that he could no longer run due to limited movement.  However, the examiner also reported that the range of motion did not contribute to functional loss and that the pain noted on the examination did not result in or cause functional loss.  

Additionally, at the November 2014 hearing, the Veteran testified that he applied for Social Security Administration (SSA) disability benefits, but that his claim was denied.  The claims file contains a record that SSA records were requested in 2008 and there was a negative reply was received in April 2008; however, the Veteran stated that he applied for benefits well after 2008, in the summer of 2013.  See, April 2014 VA psychiatric examination report.  As the claims file does not contain a copy of a decision to grant or deny benefits from 2013, nor the records upon which the decision was based, the AOJ should attempt to obtain the Veteran's SSA records.  38 U.S.C.A. § 5107(a); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of any decision to grant or deny SSA disability benefits to the Veteran in the summer of 2013 and the records upon which that decision was based and then associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination, with an examiner other than the one who conducted the April 2015 VA examination, to ascertain the severity and manifestations of the Veteran's service-connected right ankle degenerative arthritis.  Access to the claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A complete explanation for all opinions expressed should be provided.  


Elicit a history from the Veteran regarding the symptoms and manifestations of his right ankle disability.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address the following:

(a) the severity of the Veteran's service-connected right ankle disability including all signs and symptoms necessary for rating the disorder.  In particular, the examiner must provide the ankle range of motion in degrees.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner must specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion; 

(b) whether there is any form of ankylosis of the ankle of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragalectomy; 

(c) whether the Veteran's right ankle disability is moderate or marked; and

(d) the effect of the Veteran's service-connected connected right ankle disability on his occupational functioning and daily activities.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the claims file and examination report to ensure that it is in complete compliance with the directives of this remand.  If the examination report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




